Citation Nr: 1104761	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-19 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1972 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Columbia, South 
Carolina, denying the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge at the RO in Columbia, South Carolina in July 
2010.  A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

The Veteran has claimed service connection for PTSD.  Construing 
the claim liberally, however, the Board finds that it should be 
characterized as one for service connection for a psychiatric 
disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (per curiam order) (it is the responsibility of the 
Board to consider alternate current conditions within the scope 
of the claim).  The issue is thus restated on the title page of 
this decision.

The issues of entitlement to service connection for hypertension 
and a psychiatric disorder, to include PTSD, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if any further action is required on his 
part.




FINDING OF FACT

Diabetes mellitus, type II, was not manifested during service, 
diabetes mellitus, type II, was not exhibited within the first 
post service year, and current diabetes mellitus, type II, is not 
otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by 
active service, and diabetes mellitus, type II, may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a VCAA 
letter issued in September 2005.  The letter predated the 
November 2005 rating decision.  See id.  The VCAA letter notified 
the Veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and evidence 
must be submitted by the claimant, and what information and 
evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. 
Op. No. 1-2004 (Feb. 24, 2004).  The January 2005 letter has 
clearly advised the Veteran of the evidence necessary to 
substantiate his claim. 

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 19 
Vet. App. 

In the present appeal, the Veteran was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim of service connection for diabetes mellitus, but there 
has been no notice of the types of evidence necessary to 
establish a disability rating and an effective date.  Despite the 
inadequate notice provided to the Veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The Board 
notes that the RO did furnish the Veteran a letter in September 
2005 which advised him of the evidence necessary to support his 
service connection claim.  Since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are rendered 
moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 
38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who 
chairs a hearing has the duty to fully explain the issues and 
suggest the submission of evidence that may have been overlooked.  
Here, during the hearing, the Veterans Law Judge outlined the 
issue on appeal and per the Veteran's testimony and questioning 
from the Veteran's representative it is clear that the Veteran 
understood that evidence tending to show that pertinent 
disability was related to active duty or a service-connected 
disability would be helpful in establishing the claim.  Moreover, 
neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2); they have not 
identified any prejudice in the conduct of the Board hearing.  

The Board recognizes that the Veteran was not afforded a VA 
examination for his claim of diabetes mellitus.  However, VA 
examination is only necessary when there is evidence establishing 
that an event, injury, or disease occurred in service, or 
evidence establishing certain diseases manifesting during an 
applicable presumption period.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The evidence of record does not show a diagnosis 
in service, within a year of service, and, in fact, diabetes 
mellitus was not diagnosed until more than 20 years after his 
separation from active duty.  Therefore, a medical examination 
would serve no useful purpose in this case, since the requirement 
of an in-service disease or injury to establish a service 
connection claim cannot be met upon additional examination.  The 
Veteran was not prejudiced by the lack of VA examination, and no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
diabetes mellitus issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as diabetes mellitus, are presumed to have 
been incurred in service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, it is provided that the diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, with an exception not 
applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, ischemic heart disease, all chronic B-cell 
leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, Parkinson' disease, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), AL amyloidosis, and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 
Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

Initially, the Board notes that the Veteran indicated in his 
original September 2005 claim for compensation that he was 
exposed to Agent Orange.  While the Veteran served during the 
Vietnam era, there is no indication that he served in Vietnam, 
nor does the Veteran so contend.  Thus, the presumptive 
provisions are not applicable in this case.

At the July 2010 Board hearing, the Veteran testified that he was 
diagnosed with diabetes within 10 years of his separation from 
service and that he felt it was likely related to his service.  
Specifically, the Veteran testified that he "picked up" 
diabetes in service.  (See T. at 20.)  

Service treatment records do not reflect that the Veteran 
suffered from diabetes mellitus during his active military 
service, as there is no evidence of treatment for, or symptoms 
of, this disability.  Post-service medical records also fail to 
demonstrate that the Veteran's diabetes mellitus manifested as a 
result of active duty.  A February 1995 VA outpatient treatment 
record notes that the Veteran was negative for diabetes mellitus.  
An August 16, 1999 private treatment record prepared by a 
physician with the initials D.C.F. indicates that the Veteran was 
diagnosed with new onset type II diabetes.  Likewise, an August 
1999 VA outpatient treatment record reflects that the Veteran was 
being seen by a private physician for new onset diabetes.  Thus, 
the post-service medical evidence does not suggest that his 
diabetes mellitus manifested during or as a result of military 
service, nor that the Veteran had suffered from symptomatology of 
diabetes mellitus since his separation from active duty.  

Subsequent treatment records demonstrate that the Veteran has 
continued to be treated for diabetes mellitus.  However, none of 
these records suggest that there is any relationship between this 
disability and the Veteran's active military service.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to service connection for diabetes 
mellitus.  There is no evidence of this disability during active 
military service and no medical evidence suggesting that it may 
have manifested as a result of active duty.  As detailed, the 
evidence demonstrates that the Veteran was first diagnosed with 
diabetes mellitus in August 1999, which is more than two decades 
after his separation from active duty.  The absence of treatment 
or complaint for over two decades after discharge from service 
weighs heavily against the claim.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(incurrence of a disorder or disease during service may be 
rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged period 
after service).

The Board has considered the Veteran's contention that a 
relationship exists between his diabetes mellitus and service.  
In adjudicating this claim, the Board must assess the Veteran's 
competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368- 69 (2005).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

The Veteran has not offered testimony that his diabetes mellitus 
manifested in service, rather that his diabetes mellitus 
diagnosed decades after separation from service is due to 
service.  In this capacity, the Board finds the Veteran is not 
competent to attest to a relationship between his diabetes 
mellitus and service, as he does not have the appropriate 
expertise to provide an opinion which requires medical knowledge.  
Thus, weighing the Veteran's statements and testimony with the 
negative service treatment records and post-service medical 
evidence, the Board finds that the lay evidence as to in-service 
incurrence is less convincing than the objective medical evidence 
of record and of less probative value here.  The Veteran's 
contentions are outweighed by the medical evidence which do not 
support any relationship between his diabetes mellitus and 
service.

The negative clinical and documentary evidence until many years 
after service is more probative than the remote assertions of the 
Veteran.  The lack of continuity of treatment may bear in a 
merits determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997).  

In sum, the Board is left with no documented complaints or 
findings of diabetes mellitus in service, and no documented 
complaints or findings of diabetes mellitus until many years 
after separation from service.  Since the preponderance of the 
evidence is against the claim, the provisions of 38 U.S.C.A. § 
5107(b) regarding reasonable doubt are not applicable.  The 
Veteran's claim of entitlement to service connection for diabetes 
mellitus must be denied.  


ORDER


Entitlement to service connection for diabetes mellitus is 
denied.  


REMAND

Psychiatric Disorder, to Include PTSD

The Veteran contends that he is entitled to service connection 
for PTSD.  However, as previously noted, the Veteran's claim is 
more properly construed as one of entitlement to service 
connection for any psychiatric disorder, to include PTSD.  
Therefore, as outlined below, additional evidentiary development 
is needed before appellate review may proceed on this claim.  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Veteran has 
been diagnosed with PTSD in this case, but to date, his alleged 
in-service stressors have not been confirmed.  The regulations 
pertaining to PTSD were recently amended, and verification of an 
in-service stressor is no longer required if the Veteran was in a 
location involving "fear of hostile military or terrorist 
activity."  38 C.F.R. § 3.304(f)(3).  However, service in such 
an area has not been demonstrated by the evidence of record.  

The record indicates that the Veteran has been diagnosed with 
psychiatric disorders in addition to PTSD, including anxiety, 
depression and stress reaction.  The Court has held that even if 
a Veteran's claim is limited to PTSD without more, VA must 
interpret the Veteran's claim to be a claim for any mental 
disability that may reasonably be encompassed by the claim.  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when 
a claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled).  As such, the Veteran should be afforded the 
opportunity to appear for a VA examination to determine whether 
he suffers from any psychiatric disorder, to include PTSD, which 
is related to his military service.  

Hypertension

The Veteran contends that he is entitled to service connection 
for hypertension.  Specifically, the Veteran testified during his 
July 2010 hearing that he suffered from elevated blood pressure 
during his active duty and that he was diagnosed with 
hypertension within two years of his separation from active duty.  
Regrettably, further evidentiary development is necessary before 
appellate review may proceed on this claim.  

Presently, the medical evidence of record suggests that the 
Veteran was not diagnosed with hypertension until many years 
after his separation from active duty.  The service treatment 
records, including the December 1974 separation examination, 
reveal no diagnosis of hypertension, and a VA outpatient 
treatment record from March 1991 notes that the Veteran had only 
been suffering from hypertension for the previous 4 to 5 years.  
However, during his July 2010 hearing, the Veteran testified that 
he was treated for hypertension in 1975 at the Charleston VA 
Medical Center, and, that he was treated by a private physician 
named Dr. Howell for hypertension within 2 years of his 
separation from active duty.  The record does not indicate that 
attempts have been made to obtain these records.  

The RO/AMC should contact the Charleston VAMC and request copies 
of VA treatment records for the Veteran dating back to his 
separation from active duty in 1975.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992). Necessary steps should also be taken to 
obtain copies of private medical records prepared by Dr. Howell 
in the 1970s.  

In light of these matters being remanded, proper notice should be 
issued to the Veteran which provides an explanation as to the 
type of evidence that is needed to establish an effective date 
per Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Proper notice should be issued to the 
Veteran which should include an explanation as 
to the information or evidence needed to 
establish a disability rating and an effective 
date, as outlined by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Contact the Charleston VAMC and request 
copies of treatment records for the Veteran 
from March 1975 and thereafter.  If any 
records or negative responses are obtained, 
this information should be incorporated into 
the claims file.  

3.  The RO/AMC should contact the Veteran and 
request the full name, address and dates of 
treatment with regard to Dr. Howell.  If any 
such efforts prove unsuccessful, 
documentation to that effect should be added 
to the claims folder.

4.  After obtaining any appropriate 
release(s), an attempt should be made to 
obtain the Veteran's records from Dr. Howell 
for the period 1975 to the present.  If any 
such efforts prove unsuccessful, 
documentation to that effect should be added 
to the claims folder.

5.  The Veteran should be afforded a VA 
psychiatric examination.  The claims file and 
a copy of this remand must be made available 
to the physician designated to examine the 
Veteran.  All indicated tests and studies, 
including psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis(es).  

The examiner should be asked to provide an 
opinion addressing the following questions:

(a) Please list all psychiatric diagnoses, to 
include whether the Veteran has PTSD, 
depression or anxiety;

(b) If PTSD is diagnosed, the examiner should 
opine as to whether it is at least as likely as 
not (a 50% or higher degree of probability) 
that the Veteran's PTSD had its clinical onset 
in service, or is otherwise related to his 
period of service.  The examiner should be 
informed that the Veteran's claimed stressors 
have not been verified to date.  If an opinion 
is based upon an unverified stressor, the 
examiner should state this fact; 

(c) If the Veteran is found to have a 
psychiatric disorder(s) other than PTSD, the 
examiner should opine as to whether it is at 
least as likely as not (a 50% or higher degree 
of probability) that it had its clinical onset 
in service, or is otherwise related to his 
period of service.

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  
The examiner should reconcile any opinion with 
the service treatment records, any post-service 
diagnoses, and lay statements and testimony of 
the Veteran.

6.  The AMC should then readjudicate the 
Veteran's claims of service connection for an 
acquired psychiatric disorder, to include 
PTSD, and service connection for 
hypertension.  If any of the benefits sought 
on appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claims, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


